Citation Nr: 1826817	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-36 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) or by reason of being housebound.

4.  Entitlement to special monthly pension (SMP) based on the need for regular A&A or by reason of being housebound.


REPRESENTATION

Veteran represented by:	Joseph E. Winston, Esq.


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 1968 to July 1970 with service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran requested a hearing before the Board on his October 2014 VA Form 9.  However, in a subsequent communication received in November 2016, he withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2017).

The Board notes that the Veteran's claim for additional benefits based on the need for regular A&A has been adjudicated as both a claim for SMC and a claim for SMP at different times.  In order to fully address the Veteran's claims, the Board will address both entitlement to SMC based on need for regular A&A and entitlement to SMP based on need for regular A&A.  The issues have been separated above.  

The issue of entitlement to SMC based on the need for A&A for the Veteran's spouse has been raised by the record in an October 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).




FINDINGS OF FACT

1.  COPD was not shown in service; and, the preponderance of the evidence fails to establish that Veteran has a current respiratory disability that is the result of a disease or injury during his active duty.

2.  For the entire period on appeal, the Veteran has had a combined disability rating of no less than 70 percent and at least one single disability rating of no less than 40 percent.  

3.  The Veteran is unemployable based solely on his service-connected disabilities.

4.  The Veteran, as the result of service-connected disability, does not have an anatomical loss or loss of use of both feet, or of one hand and one foot, or have blindness in both eyes with visual acuity of 5/200 or less, or is not permanently bedridden, or is not so helpless as to be in need of regular A&A of another person.

5.  The Veteran is not substantially confined to his house due to service-connected disabilities, nor does he have a single service-connected disability ratable at 100 percent along with other unrelated disabilities, which combine to at least 60 percent.

6.  The Veteran is not in receipt of pension benefits.

 
CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.300(a), 3.303, 3.304 (2017).

2.  The criteria for a TDIU have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2017).

3.  The criteria for entitlement to SMC based on the need for regular A&A or by reason of being housebound are not met.  38 U.S.C. §§ 1521, 5103, 5103A (2012); 38 C.F.R. §§ 3.350, 3.352(a) (2017).

4.  The criteria for entitlement to SMP based on the need for regular A&A or by reason of being housebound are not met.  38 U.S.C. §§ 1502, 1521, 5107(2012); 38 C.F.R. §§ 3.102, 3.351, 3.352 (2017); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all of the evidence of record, with an emphasis on the medical evidence pertinent to the claim on appeal. Although all the evidence of record has been thoroughly reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the evidence shows, or fails to show, with respect to the Veteran's claims.

I. Duties to Notify and Assist

With regard to the TDIU claim, this claim is being granted herein.  As such, any errors relating to the duties to assist or notify are moot.  

With regard to the SMP claim, this claim is denied below as a matter of law.  As such, any errors relating to the duties to assist or notify are also moot.

With regard to the COPD and SMC claims, the Board finds that the VA's duty to notify and assist has been met and the Veteran and his representative have not argued otherwise.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir 2011).  

The AOJ sent adequate notice letters to the Veteran in January and April 2013.  All available service treatment records and post-service medical records, including VA treatment records and Social Security Administration (SSA) records, have been obtained.  The Veteran has not identified any outstanding records.  

With regard to the COPD claim, the Veteran has not been afforded a VA examination or opinion as there is no evidence that establishes an event, injury, or disease in service.  His service treatment records are negative for any respiratory complaints and he has not provided any other competent evidence, to include lay evidence, of an in-service event, injury, or disease for these claims.  His only claimed in-service injury is cigarette smoking.  This does not qualify as an in-service event under VA regulations.  38 C.F.R. § 3.300 (2017).  A VA examination is not required for this claim.  See Waters v. Shinseki 601 F.3d 1274, 1278 (Fed. Cir. 2010).  

With regard to the SMC claim, the Veteran was examined in June 2013 and has not provided any medical or lay evidence suggesting a worsening of his service-connected disabilities or his ability to function without the need for A&A since that time.  A new VA examination is not necessary for this claim.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

II. Merits of the Claims

A.  COPD

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that nexus may be demonstrated by a showing of continuity of symptomatology where the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a)).  

With regard to a present disability, VA and private treatment records show the Veteran has been diagnosed with COPD.  The first element of Shedden/Caluza is met.  

With regard to an in-service disease or injury, the service treatment records are negative for any respiratory complaints while in service.  The only notation of any respiratory-related symptoms is a complaint of shortness of breath due to smoking on the Veteran's entrance Report of Medical History.  As this document indicates symptoms that the Veteran had prior to service, not beginning in service, it is not sufficient to establish an in-service disease or injury.  

The Board notes that the Veteran has not claimed that his COPD began in service.  Rather, he believes that his in-service smoking caused his COPD many years later.  Under VA regulations, however, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the Veteran's use of tobacco products in service.  38 C.F.R. § 3.300(a) (2017).  As such, the Veteran's in-service smoking cannot qualify as an in-service disease or injury for service connection purposes.  As there is no evidence of any respiratory symptoms in service and the Veteran's in-service smoking cannot be the basis of a grant for service connection, the second element of Shedden/Caluza is not met.  

Moreover, the Board has closely reviewed the medical and lay evidence in the Veteran's claims file and also finds no evidence that may serve as a medical nexus between the Veteran's military service and his COPD.  Indeed, none of his VA or private treatment records reference his military service in regard to or otherwise link it to his COPD.  With regard to lay evidence, he has not provided any argument or statements as to how these current complaints may be related to service beyond his in-service smoking.  Rather, both the lay and medical evidence consistently supports a finding that his history of cigarette smoking is the cause of his current COPD.  As noted above, in-service use of tobacco products is not a basis for a grant a service connection.  38 C.F.R. § 3.300(a) (2017).

Accordingly, the Board finds that the claim of entitlement to service connection for COPD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. TDIU

As of August 23, 2012, the Veteran was granted service connection for PTSD (70 percent disabling), tinnitus (10 percent disabling), and bilateral hearing loss (0 percent disabling).  His combined rating was 70 percent at that time, according to 38 C.F.R. § 4.25.  As of February 5, 2013, he was additionally granted service connection for diabetes mellitus, type II (20 percent disabling), diabetic neuropathy of the right upper extremity (20 percent disabling), diabetic neuropathy of the left upper extremity (20 percent disabling), diabetic neuropathy of the right lower extremity (10 percent disabling), and diabetic neuropathy of the left lower extremity (10 percent disabling).  His combined rating as of February 5, 2013 is 90 percent, according to 38 C.F.R. § 4.25.  In light of his combined disability rating of at least 70 percent and his single disability rating of at least 40 percent, he meets the percentage rating standards for TDIU for the entire period on appeal.  38 C.F.R. § 4.16(a) (2017).  

The remaining question is whether the Veteran is unemployable due solely to his service-connected disabilities.  The Board concludes that the evidence supports such a finding.  Significantly, a March 2014 private vocational analysis notes that the Veteran's PTSD and diabetic neuropathy alone would prevent him from performing substantial gainful employment of any kind, even at the unskilled sedentary level.  She explained that the Veteran's PTSD symptoms would result in missing 8-10 days of work per month and that his lower extremity symptoms are constant and severe and would cause constant interruption in attention needed to perform even simple tasks.  Essentially, the combination of his psychiatric and physical complaints from service-connected disabilities renders him unemployable.

The Board notes that the SSA granted disability benefits based on the Veteran's nonservice-connected COPD.  This disability may not be considered in the Board's evaluation of entitlement to a TDIU.  However, the medical evidence here shows that the Veteran would be unemployable due solely to his service-connected disabilities, regardless of the presence or absence of COPD symptoms.  The Board is satisfied that the evidence of record shows that the Veteran's combined disabilities would render him unemployable in either a physical or sedentary environment.  See Geib v. Shinseki, 733 F.3d 1350 (2013) (held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO).  

In considering all of the Veteran's service-connected disabilities and affording him the benefit of the doubt, the Board finds that there is sufficient evidence that the Veteran is unemployable due solely to his service-connected disabilities.  The criteria for TDIU have been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  

C. SMC

SMC is payable if, as the result of service-connected disability, the veteran has anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C. § 1114(l) (2012); 38 C.F.R. § 3.350(b) (2017). 

VA considers the following factors in order to determine whether a veteran is in need of regular aid and attendance of another person: the inability of the veteran to dress himself or to keep himself ordinarily clean and presentable; the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; the inability to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; the inability to attend to the wants of nature; or incapacity, physical or mental, that requires care or assistance on a regular basis to protect the veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2017).

A veteran need not demonstrate all of these conditions in order to obtain SMC based on aid and attendance.  Instead, VA considers the particular personal functions that the veteran is unable to perform in connection with his condition as a whole.  Rather than meeting all of the above criteria, the veteran need only demonstrate that he is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a) (2017); Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that the evidence of record must demonstrate at least one factor for a grant of SMC based on need for aid and attendance).

In addition, a "bedridden" veteran also warrants the regular A&A of another person.  38 C.F.R. § 3.352(a) (2017).  The term "bedridden" means the condition that, through its essential character, actually requires that the veteran remain in bed.  The fact that the veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure does not suffice.  38 C.F.R. § 3.352(a) (2017).

SMC is also payable when the veteran has a single service-connected disability rated as 100 percent disabling, without resort to individual unemployability, and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a result of his service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C. § 1114(s) (2012); 38 C.F.R. § 3.350(i) (2017).

In this case, the Veteran is service-connected for PTSD (70 percent disabling), diabetes mellitus, type II (20 percent disabling), diabetic neuropathy of the right upper extremity (20 percent disabling), diabetic neuropathy of the left upper extremity (20 percent disabling), tinnitus (10 percent disabling), bilateral hearing loss (0 percent disabling), diabetic neuropathy of the right lower extremity (10 percent disabling), and diabetic neuropathy of the left lower extremity (10 percent disabling).  His combined rating is 90 percent.  He is also in receipt of a TDIU, granted by the Board herein. 

Although the Veteran has claimed entitlement to SMC or SMP based on need for regular A&A or by reason of being housebound, he has not articulated any arguments in support of his claim.  Further, there is no indication of need for A&A or an inability to leave the house in the VA and private treatment records or SSA records.  

The only medical evidence to specifically address whether the Veteran needs regular A&A or is housebound is a June 2013 VA examination.  The examiner, a medical doctor, indicated that the Veteran was not permanently bedridden, currently hospitalized, or unable to travel beyond his current domicile.  In fact, the examiner noted that the Veteran drove over 100 miles by himself to attend the examination.  The examiner also noted that the Veteran's corrected vision was not 5/200 or worse in either eye, his thoracolumbar and cervical spine did not demonstrate limitation of motion or deformity, and his upper and lower extremities functioned normally.  The Veteran reported that his typical daily activities included fishing, cooking, grocery shopping, watching television, visiting friends, and going to church.  He denied any memory loss or dizziness, but reported that imbalance occasionally affected his ability to ambulate and that he used a cane.  Overall, the examiner found that the Veteran could perform all self-care functions by himself and leave the house without any restrictions.  Although he opined the Veteran was unemployable due to his service-connected disabilities, he concluded that he was independent in all of his activities of daily living (ADLs) and would be able to protect himself from the hazards of his daily environment.  As such, the examiner did not believe a formal A&A examination was warranted as there was no evidence of the Veteran needing A&A.  

The examiner's findings are consistent with the other VA examinations of record.  Specifically, an April 2013 VA psychiatric examination noted that he recently spent 28 days camping with his wife only coming for visits.  His ability to spend nearly a month on his own supports the June 2013 A&A examiner's opinion that he was not so helpless as to need regular A&A.  Further, although he reported preferring being alone, there is no indication that he is housebound.  Rather, he reports leaving the house to go fishing and to go to restaurants with his wife.  These findings support the June 2013 VA examiner's opinion that the Veteran is not in need of regular A&A or housebound.

In sum, the evidence does not establish that the Veteran, as the result of service-connected disability does not have an anatomical loss or loss of use of both feet, or of one hand and one foot or blindness in both eyes with visual acuity of 5/200.  There is also no evidence that he is permanently bedridden or so helpless as to be in need of regular aid and attendance of another person as a result of his service-connected disabilities alone.  Without any evidence of impairment in his ability to perform his ADLs, the Board cannot grant the claim for SMC.  

While the Veteran has complained of, and clearly experiences, impairment as the result of his service-connected disabilities, the Veteran has been able to adapt to this impairment and function without the need for A&A from another person.  While the Board recognizes the severity of the Veteran's disabilities, as evidenced by his 90 percent disability rating and grant of TDIU herein, the evidence does not show that he is so helpless as to need regular A&A from another person.

With regard to the Veteran's housebound status, the Veteran does not have a single service-connected disability rated as 100 percent disabling without resort to individual unemployability.  Furthermore, the evidence does not suggest that the Veteran has at any time been permanently housebound by reason of any service-connected disability.

Accordingly, the Board finds that the claim of entitlement to SMC based on need for regular A&A or by reason of being housebound must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Ortiz, supra.


D. SMP

Veterans who are currently receiving nonservice-connected pension benefits can receive additional pension if the Veteran needs the A&A of another person of by reason of being housebound.  38 U.S.C. § 1521(d) (2012); 38 C.F.R. §§ 3.351, 3.352 (2017).

In this case, the Veteran is not receiving VA pension benefits.  As such, he cannot be considered for additional pension based on the need for A&A or be reason of being housebound.  This issue must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for COPD is denied.

Entitlement to a TDIU is granted.

Entitlement to SMC based on the need for regular A&A or by reason of being housebound is denied.  

Entitlement to SMP based on the need for regular A&A or by reason of being housebound is denied.  



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs
2015

